Citation Nr: 0324977	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-08 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
the veteran's application to reopen his claim of service 
connection for a bilateral knee disability.  In September 
2002, a hearing on appeal was held before the decision review 
officer (DRO), who denied the veteran's claim of service 
connection for a bilateral knee disability without addressing 
whether new and material evidence had been received to reopen 
the claim.  

Within 90 days after the veteran was notified that his 
appellate record was being transferred to the Board, the 
veteran submitted evidence directly to the Board.


REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	The RO should consider the lay 
statement of Mrs. [redacted], dated January 
20, 2003, which the veteran submitted 
directly to the Board within 90 days after 
his case was transferred to the Board for 
consideration.  The RO should consider 
this document as well as all other 
evidence, which the RO has received since 
its unappealed March 1998 rating, to 
determine whether new and material 
evidence has been received to reopen the 
claim of service connection for a 
bilateral knee disability.  

2.	After the completion of the above 
development, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  See also 38 C.F.R. § 
3.159 (West 2002).

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.
The purpose of this REMAND is to assist the veteran and to 
obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the 



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




